Case: 13-40686      Document: 00512526384         Page: 1    Date Filed: 02/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-40686                               FILED
                                  Summary Calendar                       February 7, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
CHARLES RAY NOBLE,

                                                 Plaintiff – Appellant
v.

LEAR SIEGLER SERVICES, INC.,

                                                 Defendant – Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:11-CV-181


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Appellant Charles Noble (“Noble”), an African-American male, appeals
the dismissal of his claims of employment discrimination and retaliation under
Title VII, 42 U.S.C. § 2000e, et seq., against Appellee Lear Siegler Services, Inc.
(now known as URS Federal Support Services, Inc.) (“URS”). Noble was hired
by URS, a federal contractor to the Red River Army Depot (“RRAD”) in
Texarkana, Texas, in August 2006 as a Motor Equipment Metal Mechanic, and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40686      Document: 00512526384   Page: 2   Date Filed: 02/07/2014



                                 No. 13-40686


worked onsite RRAD until his employment was terminated in April 2010. In
his complaint, Noble alleged that URS terminated him based on his race and
retaliated against him after he filed a complaint with the Equal Employment
Opportunity Commission (“EEOC”) in February 2010.              URS moved for
summary judgment, arguing that Noble was terminated as a result of a
reduction in work force required by the federal government. The district court
adopted a comprehensive and careful magistrate judge report, and granted
URS’s motion and dismissed Noble’s claims. Having little to add to the opinion
below, we now affirm.
      We review the district court’s grant of summary judgment de novo,
applying the same standards as the district court. St. Paul Surplus Lines Ins.
Co. v. Settoon Towing, L.L.C. (In re Settoon Towing, L.L.C.), 720 F.3d 268, 275
(5th Cir. 2013). Summary judgment is appropriate when “the movant shows
that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We must view
all facts and evidence in the light most favorable to the non-moving party when
considering a motion for summary judgment. Dameware Dev., L.L.C. v. Am.
Gen. Life Ins. Co., 688 F.3d 203, 206-07 (5th Cir. 2012) (citation omitted).
      In analyzing Noble’s Title VII claims, we apply McDonnell Douglas Corp.
v. Green’s three-step, burden-shifting framework. Aldrup v. Caldera, 274 F.3d
282, 286 (5th Cir. 2001) (citing McDonnell Douglas Corp. v. Green , 411 U.S.
792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973)). Under McDonnell Douglas, Noble
must first raise a genuine issue of fact as to each element of his prima facie
case. See Davis v. Dallas Area Rapid Transit, 383 F.3d 309, 317 (5th Cir. 2004).
Then, URS must articulate a legitimate, nondiscriminatory reason for the
underlying employment action. Id. Finally, Noble must raise a genuine issue
of material fact as to whether URS’s proffered reason was merely a pretext for
                                      2
    Case: 13-40686    Document: 00512526384     Page: 3   Date Filed: 02/07/2014



                                 No. 13-40686


unlawful action. Id. To establish a prima facie case of wrongful termination
under Title VII, Noble must show that (1) he belongs to a protected group, (2)
he was qualified for his position, (3) he suffered an adverse employment action,
and (4) he was treated less favorably than a similarly situated employee
outside of his protected class or was otherwise terminated because of a
protected characteristic. See Rutherford v. Harris Cnty, Tex., 197 F.3d 179,
179 (5th Cir. 1999). To establish a prima facie case of retaliation, Noble must
show that (1) he participated in a Title VII protected activity, (2) he suffered
an adverse employment action, and (3) there is a causal connection between
the protected activity and the adverse action. Stewart v. Mississippi Transp.
Comm’n, 586 F.3d 321, 331 (5th Cir. 2009).

      With respect to the wrongful termination claim, Noble has not
established that he was treated less favorably than a similarly situated
employee outside of his protected class or that he was terminated because he
is African-American. Although Noble asserts that five Caucasian men in his
unit kept their jobs, he does not show that these comparators were under
“nearly identical circumstances.” Okoye v. The University of Texas Houston
Health Center, 245 F.3d 507, 514 (5th Cir. 2001). Noble presents no evidence
regarding the comparators’ job descriptions, qualifications, experience, work
and disciplinary history, or other information that would indicate that they
were similarly situated.   As Noble submits no other evidence demonstrating
that he was terminated on account of his race, he has not raised a genuine
issue of material fact as to each element of his prima facie case.

      Noble also cannot make out a prima facie retaliation claim. The district
court ruled that Noble’s failure to respond to URS’s request for admissions
constituted an admission of the facts covered by the request. Because Noble
                                      3
    Case: 13-40686    Document: 00512526384    Page: 4   Date Filed: 02/07/2014



                                No. 13-40686


does not argue that the district court erred in admitting these facts, he has
waived any objection to them on appeal. Cinel v. Connick, 15. F.3d 1338, 1345
(5th Cir. 1994). These facts include, inter alia, that URS did not retaliate
against Noble on the basis of race, that Noble’s termination was supported by
a legitimate non-discriminatory reason, and that the termination was not in
retaliation for protected conduct under Title VII. As a result of these
admissions, Noble cannot show a causal link between his EEOC claim and his
termination, which is necessary to make out a prime facie retaliation claim.
      Accordingly, we AFFIRM the judgment of the district court.




                                      4